FIFTH DIVISION
                               MCFADDEN, P. J.,
                            BRANCH and BETHEL, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                   November 2, 2017




In the Court of Appeals of Georgia
 A17A0735. HUGHES v. FIRST ACCEPTANCE INSURANCE McF-034
     COMPANY OF GEORGIA, INC.

      MCFADDEN, Presiding Judge.

      This case involves allegations that the defendant insurer is liable for failing to

settle an insurance claim. The trial court denied summary judgment to the plaintiff

and granted summary judgment to the defendant on all claims, including those for

attorney fees and punitive damages. There are genuine issues of material fact as to the

failure-to-settle claim, so the trial court correctly denied summary judgment to the

plaintiff, but erroneously granted summary judgment to the defendant. But because

the plaintiff has pointed to no evidence of bad faith or wilful or wanton conduct

which would support the claims for attorney fees and punitive damages, the trial court
properly granted summary judgment on those claims. So we affirm in part and reverse

in part.

       1. Facts and procedural posture.

              Summary judgment is proper if the pleadings, depositions,
       answers to interrogatories, and admissions on file, together with the
       affidavits, if any, show that there is no genuine issue as to any material
       fact and that the moving party is entitled to a judgment as a matter of
       law. We review the grant or denial of a motion for summary judgment
       de novo, and we must view the evidence, and all reasonable inferences
       drawn therefrom, in the light most favorable to the nonmovant.

Johnson Street Properties v. Clure, ___ Ga. ___ (1) (___ SE2d ___) (Case Nos.

S17A0811, S17X0812, decided September 13, 2017) (citations and punctuation

omitted).

       So viewed, the evidence shows that on August 29, 2008, Ronald Jackson

caused a five-vehicle collision that resulted in his death and injured others, including

Julie An and her minor child, Jina Hong, who sustained a traumatic brain injury.

Jackson was insured by First Acceptance Insurance Company of Georgia, Inc. The

liability limits of that policy are $25,000 per person and $50,000 per accident. On

September 10, 2008, counsel for An and Hong contacted First Acceptance and stated,

in part, that he looked forward to working with the insurer to resolve the matter and

that he would forward a settlement demand when his clients had finished treatment

                                           2
for their injuries. Thereafter, on January 15, 2009, counsel for First Acceptance sent

a letter to attorneys for all of the injured parties, including counsel for An and Hong,

seeking to schedule a settlement conference with all parties. On February 2, 2009,

counsel for First Acceptance sent another letter to all of the parties requesting

participation in a settlement conference.

      On June 2, 2009, the attorney for An and Hong sent two letters by facsimile to

the attorney for First Acceptance. Forty-one days later, counsel for An and Hong

would assert that those two June 2, 2009 letters had constituted an offer to settle their

claims and had set a 30-day deadline for a response. The first faxed letter of June 2,

2009, acknowledged the earlier communication from First Acceptance’s counsel

expressing the company’s interest in arranging a settlement conference and stated that

An and Hong were “interested in having their claims resolved within your insured’s

policy limits, and in attending a settlement conference[.]” The first letter then

expressly referenced the attached second letter, stating “I have attached my letter of

representation and insurance information request for your use.” The first letter also

informed First Acceptance that An and Hong had uninsured/underinsured motorist

(“UM”) coverage in the amounts of $100,000 per person and $300,000 per accident.

The first letter then provided:

                                            3
      Of course, the exact amount of UM benefits available to my clients
      depends upon the amount paid to them from the available liability
      coverage. Once that is determined, a release of your insured from all
      personal liability except to the extent other insurance coverage is
      available will be necessary in order to preserve my clients’ rights to
      recover under the UM coverage and any other insurance policies. In fact,
      if you would rather settle within your insured’s policy limits now, you
      can do that by providing that release document with all the insurance
      information as requested in the attached, along with your insured’s
      available bodily injury liability insurance proceeds.

      The second letter of June 2, 2009, as expressly referenced by the first letter,

requested that First Acceptance provide the insurance information within 30 days,

including a corporate officer’s statement under oath concerning policy and coverage

details and a copy of each known policy. That second letter further stated that “[a]ny

settlement will be conditioned upon [the] receipt of all the requested insurance

information.”

      Counsel for First Acceptance received and reviewed the faxed letters from An

and Hong’s attorney. On July 10, 2009, counsel for An and Hong filed a personal

injury action against the estate of Jackson. On July 13, 2009, counsel for An and

Hong sent another letter by facsimile to counsel for First Acceptance, stating that the

offer to settle in the June 2, 2009 letters was withdrawn.

      I have not heard from you in response to my letter dated June 2, 2009,
      when I wrote to you about my clients’ interest in resolving their claims

                                          4
      within the policy limits of First Acceptance’s insured. As you know
      from my letter, my clients offered to release the insured from all
      personal liability if I received within 30 days: 1) the described release,
      2) a check for the available bodily injury liability insurance proceeds,
      and 3) the requested insurance information. . . . It has now been 41 days
      since my letter, and I have received nothing from you or First
      Acceptance. . . . Under the circumstances, my clients authorized me to
      file a lawsuit on their behalf. . . . Please advise your client that the offer
      to settle my clients’ claims has been revoked and we will move forward
      with litigation.

      On July 17, 2009, counsel for First Acceptance sent a letter by facsimile to

First Acceptance, stating that the June 2, 2009 letters from counsel for An and Hong

“had been inadvertently placed with some medical records and no follow-up had

occurred.” On July 20, 2009, counsel for First Acceptance responded to counsel for

An and Hong, informing him that a settlement conference with all potential claimants

would be scheduled within two weeks. On July 30, 2009, counsel for First

Acceptance sent notice to the parties that a settlement conference had been scheduled

for September 1, 2009. Counsel for An and Hong did not participate in the settlement

conference.

      On January 18, 2010, First Acceptance offered to settle Hong’s claims for

$25,000, but counsel for Hong rejected the offer. First Acceptance later offered to

settle both An and Hong’s claims for $50,000, but counsel for An and Hong rejected


                                            5
that offer on October 1, 2010. The lawsuit then proceeded to a jury trial in July 2012,

after which final judgment was entered in favor of An and Hong, including an award

of $5,334,220 for Hong’s injuries.

      In June 2014, Robert Hughes, as administrator of Jackson’s estate, filed the

instant action against First Acceptance, claiming that First Acceptance had

negligently or in bad faith failed to settle Hong’s insurance claim. The complaint

alleged that First Acceptance had tendered only $25,000 as payment toward the Hong

judgment and thus sought to recover the unpaid portion of the judgment in the amount

of $5,309,225. The complaint also sought punitive damages and attorney fees. The

parties filed opposing motions for summary judgment. After a hearing, the trial court

denied Hughes’ motion, but granted summary judgment to First Acceptance on all of

Hughes’ claims. Hughes appeals.

      2. Grant of summary judgment to defendant.

      Hughes asserts that the trial court erred in granting summary judgment to First

Acceptance on the claims for failure to settle, punitive damages, and attorney fees.

We agree as to the failure to settle claim, but disagree as to the punitive damages and

attorney fees claims.

      (a) Negligent or bad faith failure to settle.

                                          6
       “An insurance company may be liable for the excess judgment entered against

its insured based on the insurer’s bad faith or negligent refusal to settle a personal

claim within the policy limits.” Cotton States Mut. Ins. Co. v. Brightman, 276 Ga.
683, 684 (1) (580 SE2d 519) (2003) (citation omitted). “In deciding whether to settle

a claim within the policy limits, the insurance company must give equal consideration

to the interests of the insured.” Southern General Ins. Co. v. Holt, 262 Ga. 267, 268

(1) (416 SE2d 274) (1992) (citation omitted). “Judged by the standard of the

ordinarily prudent insurer, the insurer is negligent in failing to settle if the ordinarily

prudent insurer would consider choosing to try the case created an unreasonable risk.”

Cotton States, supra at 685 (1) (citation omitted). As for bad faith, “the general rule

[is] that the issue of an insurer’s bad faith depends on whether the insurance company

acted reasonably in responding to a settlement offer.” Id. (citation omitted). But

       whether the basis for imposing tort liability on the insurer is phrased in
       terms of bad faith or negligence, an insurer may be liable for damages
       for failing to settle for the policy limits if, but only if, such ordinarily
       prudent insurer would consider that choosing to try the case rather than
       accept an offer to settle within the policy limits would be taking an
       unreasonable risk that the insured would be subjected to a judgment in
       excess of the policy limits. This is generally a jury issue requiring
       consideration of all the relevant circumstances including the insurer’s
       knowledge of facts relevant to liability and damages on the claim; the
       insurer’s diligence in conducting a reasonable investigation to discover


                                            7
      the relevant facts; and the terms of the settlement offer and any response
      by the insurer.

Baker v. Huff, 323 Ga. App. 357, 363-364 (1) (a) (747 SE2d 1) (2013) (citations and

punctuation omitted).

      In the instant case, we first note that “[i]t is well settled that notice to an

attorney is notice to the client employing him, and that knowledge of an attorney is

knowledge of his client.” Kahn v. Britt, 330 Ga. App. 377, 381 (2) (b) (765 SE2d

446) (2014) (citation omitted). Thus, First Acceptance had knowledge of the June 2,

2009 letters from counsel for An and Hong through its own attorney’s knowledge of

those letters. It is apparent from a review of those letters that they, at the very least,

create genuine issues of material fact as to whether Hong offered to settle her claims

within the insured’s policy limits and to release the insured from further liability, and

whether the offer included a 30-day deadline for a response. Likewise, it is clear from

a review of the record that there also exist genuine issues of material fact as to

whether First Acceptance acted reasonably in responding to any such offer. “An

insurer must act reasonably in responding to a settlement offer, bearing in mind that,

in deciding whether to settle, the insurer must give the insured’s interests in avoiding

liability for a judgment in excess of the policy limits the same consideration that it


                                            8
gives its own interests in paying less than the policy limits.” Baker, supra at 363 (1)

(a) (citation and punctuation omitted).

      In granting summary judgment to First Acceptance on the failure to settle

claim, the trial court concluded that because Hong was not the only potential claimant

injured in the accident, “summary judgment [was] appropriate because there is no

evidence of record the insurer knew or reasonably should have known the complex

claims against Mr. Jackson could have been settled within the available policy

limits.” However, the trial court’s focus on whether or not First Acceptance knew that

all of the potential claims against Jackson could have been settled within the policy

limits was misplaced since “a liability insurer may, in good faith and without

notification to others, settle part of multiple claims against its insured even though

such settlements deplete or exhaust the policy limits so that remaining claimants have

no recourse against the insurer.” Miller v. Ga. Interlocal Risk Mgmt. Agency, 232 Ga.

App. 231 (1) (501 SE2d 589) (1998) (citation and punctuation omitted). Thus, there

exist genuine issues of material fact as to whether First Acceptance could have settled

only Hong’s claim within the purported 30-day time limit set by the settlement offer.

The possibility of settling other claims within the policy limits and the insurer’s

knowledge of such possibility are not dispositive of the failure to settle claim in this

                                           9
case. Rather, those are simply other factors that a jury could consider in determining

the ultimate question of whether First Acceptance acted reasonably in response to any

offer from Hong to settle within the policy limits as “judged by the standard of the

ordinarily prudent insurer.” Fortner v. Grange Mut. Ins. Co., 286 Ga. 189, 190 (686

SE2d 93) (2009) (citation and punctuation omitted). “The jury generally must decide

whether the insurer, in view of the existing circumstances, has accorded the insured

the same faithful consideration it gives its own interest.” Southern General, supra at

268-269 (1) (citation and punctuation omitted). Because the circumstances in this

case create genuine issues of material fact, the trial court erred in granting summary

judgment on this claim.

      (b) Punitive damages and attorney fees.

      The trial court granted summary judgment on the punitive damages and

attorney fees claims on the basis that such claims were derivative of the underlying

failure to settle claim and they therefore could not survive after the grant of summary

judgment on that underlying claim. See Johnson v. Johnson, 323 Ga. App. 836, 842

(747 SE2d 518) (2013). However, given our reversal of the grant of summary

judgment on the underlying failure to settle claim, the trial court’s basis for granting

summary judgment on the punitive damages and attorney fees claims no longer exists.

                                          10
      Summary judgment on those issues is nevertheless warranted. “We will affirm

the grant of summary judgment if it is right for any reason.” Rabun v. Rabun, 341 Ga.

App. 878, 880 (802 SE2d 296) (2017) (citation omitted). Under OCGA § 13-6-11,

attorney fees are available where the defendant has acted in bad faith. And under

OCGA § 51-12-5.1 (b), “[p]unitive damages may be awarded only in such tort actions

in which it is proven by clear and convincing evidence that the defendant’s actions

showed willful misconduct, malice, fraud, wantonness, oppression, or that entire want

of care which would raise the presumption of conscious indifference to

consequences.” Generally, such questions of bad faith supporting an award of

attorney fees and wilful or wanton conduct supporting an award of punitive damages

are matters for a jury’s consideration. See Weller v. Blake, 315 Ga. App. 214, 220 (3)

(b) (726 SE2d 698) (2012); Keith v. Beard, 219 Ga. App. 190, 195 (3) (464 SE2d

633) (1995). However, the trial court may grant summary judgment where there is no

evidence to support such claims. See Layer v. Clipper Petroleum, 319 Ga. App. 410,

420 (7) (735 SE2d 65) (2012); Howard v. Alamo Corp., 216 Ga. App. 525 (455 SE2d

308) (1995).

      Here, although Hughes’ enumeration of error references the granting of

summary judgment on the claims of attorney fees and punitive damages, he has not

                                         11
made any argument, cited any legal authority, or pointed to any evidence concerning

the attorney fees claim. Accordingly, to the extent that enumeration of error relates

to the summary judgment ruling on attorney fees, it is deemed abandoned. See Court

of Appeals Rule 25 (c) (2); Murphy v. Freeman, 337 Ga. App. 221, 223-24 (1) (787

SE2d 755) (2016) (enumeration of error which is not supported in the brief by citation

of authority or argument may be deemed abandoned); EZ Green Assocs. v.

Georgia-Pacific Corp., 331 Ga. App. 183, 190 (3) (770 SE2d 273) (2015).

      Hughes’ sole argument in support of this enumeration of error pertains to the

summary judgment ruling on the punitive damages claims. That argument cites no

evidence in the record and instead relies on the conclusory statement that a fact-finder

could conclude that the insurer acted with conscious indifference to the

consequences. First Acceptance has discharged its burden on summary judgment of

pointing to the absence of any evidence of the type of wilful or wanton conduct which

would support a claim of punitive damages; however, Hughes has failed to carry his

burden of then pointing to specific evidence in the record giving rise to a triable issue

on this claim. See Cowart v. Widener, 287 Ga. 622, 623 (1) (a) (697 SE2d 779)

(2010). Because Hughes has failed to point to specific evidence supporting his claim

for punitive damages, we must affirm the trial court’s summary judgment ruling on

                                           12
that claim. See Howard, supra (under OCGA § 51-12-5.1(b), something more than

the mere commission of a tort is required for the imposition of punitive damages and

mere negligence will not authorize the recovery of punitive damages).

      3. Denial of summary judgment to plaintiff.

      Hughes argues that the trial court erred in denying his motion for summary

judgment on the failure to settle claim because First Acceptance’s failure to respond

to the June 2, 2009 letters entitles Hughes to judgment as a matter of law. The

argument is without merit.

      In support of his argument, Hughes relies on Southern General, supra at 269

(1) in which the Supreme Court stated:

      We reject [the insurer’s] argument that an insurance company has no
      duty to its insured to respond to a deadline to settle a claim within policy
      limits when the company has knowledge of clear liability and special
      damages exceeding the policy limits. Rather, the issue is whether all the
      facts show sufficient evidence to withstand an insurance company’s
      motion for directed verdict and permit a jury to determine whether the
      insurer acted unreasonably in declining to accept a time-limited
      settlement offer.

(Emphasis in original). Contrary to Hughes’ argument, the emphasized language

above does not mandate that he is entitled to judgment as a matter of law; rather, the

entirety of the Court’s language reiterates that the controlling issue is whether all of


                                          13
the evidence creates a jury question as to whether the insurer acted reasonably in

rejecting a time-limited settlement offer. Moreover, in Southern General, the

Supreme Court expressly provided:

      An insurance company does not act in bad faith solely because it fails
      to accept a settlement offer within the deadline set by the injured
      person’s attorney. . . . Nothing in this decision is intended to lay down
      a rule of law that would mean that a plaintiff’s attorney under similar
      circumstances could set up an insurer for an excess judgment merely by
      offering to settle within the policy limits and by imposing an
      unreasonably short time within which the offer would remain open.

Southern General, supra (citation omitted).

      In the instant case, as previously discussed, the evidence of record creates

genuine issues of material fact as to whether there was a time-limited settlement offer

and whether First Acceptance acted reasonably in responding to any such offer as

judged under the standard of the ordinarily prudent insurer. Accordingly, the trial

court correctly denied summary judgment to Hughes on his failure to settle claim.

      Judgment affirmed in part and reversed in part. Branch and Bethel, JJ.,

concur.




                                          14